—Judgment unanimously reversed on the law without costs, motion granted in part, complaint dismissed in part, cross motion denied and judgment granted in accordance with the following Memorandum: Plaintiff, a retired Judge of Cattaraugus County Court, commenced this action seeking declaratory, injunctive and monetary relief to eliminate the disparity between his salary and salaries paid to Erie County Court Judges pursuant to Judiciary Law § 221-d. Supreme Court erred in denying in its entirety the motion of the State of New York and its Comptroller (defendants) to dismiss the complaint and granting plaintiffs cross motion for summary judgment. In support of their motion, defendants submitted data from the 1992 New York Statistical Yearbook (17th ed) indicating that median home values were nearly 75% higher in Erie County than Cattaraugus County. That proof provides a rational basis for the salary disparity of approximately 4% between plaintiff and his counterparts in Erie County (see, D'Amico v Crosson, 93 NY2d 29; Henry v Milonas, 91 NY2d 264). Defendants, therefore, are entitled to judgment dismissing the complaint insofar as it seeks injunctive and monetary relief. With respect to the claim for declaratory relief, we reject the contention of plaintiff that the statutorily enacted salary disparity violates his right to equal protection of the laws and grant judgment in favor of defendants declaring that Judiciary Law § 221-d, insofar as challenged by plaintiff, is constitutional. (Appeals from Judgment of Supreme Court, Cattaraugus County, Glownia, J.— Declaratory Judgment.) Present — Green, J. P., Hayes, Pigott, Jr., Hurlbutt and Scudder, JJ.